SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 31, 2011 CAPITOL FEDERAL FINANCIAL, INC. (Exact name of Registrant as specified in its Charter) Maryland 001-34814 27-2631712 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 700 Kansas Avenue Topeka, Kansas 66603 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (785) 235-1341 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS The Registrant's press release datedOctober 31, 2011announcing that it will participate as a presenter inthe Stifel NicolausBank Conference is attached hereto as Exhibit 99 (a), and is incorporated herein by reference. Additional information supplied includes Exhibit 99 (b), CFFN Stifel Nicolaus Bank Conference slide presentation. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits Exhibit 99 (a) - Press release dated October 31, 2011 Exhibit 99 (b) - CFFN Stifel Nicolaus Bank Conference slide presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAPITOL FEDERAL FINANCIAL, INC. Date:October 31, 2011 By: /s/ Kent G. Townsend Kent G. Townsend, Executive Vice-President, Chief Financial Officer and Treasurer
